DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/17/2021 for application number 16/308,810. 
Claims 28-49 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-29, 31-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (Pub. No. 2016/0361658) in view of Salter et al. (Pub. No. 2016/0027218) and Murgia et al., A Tool for Replay and Analysis of Gaze-Enhanced Multiparty Sessions Captured in Immersive Collaborative Environments, see attached NPL.

In reference to claim 28, Osman discloses a method (para. 0003) comprising: at a device with one or more processors, non-transitory memory, and a network interface (at cloud server, figs. 3-4, para. 0061, 0069-77): storing, in the non-transitory memory, reference data describing at least one reference object (game build is stored on cloud server, fig. 4, 0072; game build includes virtual world objects, para. 0069-71; game build can also be installed and running on a spectator’s local device, para. 0120); receiving, via the network interface, user behavior data … (game state is received via network, para. 0072; game state indicates user behavior like interactions, views, etc., para. 0060, 0071); combining, using the one or more processors, the user behavior data and the reference data to generate data regarding user behavior with respect to the at least one reference object (server users 
However, Osman does not explicitly teach receiving, via the network interface, user behavior data indicative of user measurement information, wherein the user behavior data is indicative of a relationship between the user measurement information and the at least one reference object; and combining … the user behavior data and the reference data based on the relationship in order to generate data (Osman uses the view direction of the original player to, for example, playback to a spectator exactly what the original player saw, para. 0078-83, but does not explicitly this information is “received”). 
Salter teaches receiving, via the network interface, user behavior data indicative of user measurement information (user measurement, including gaze direction, can be received over network, para. 0041, 0043-44), wherein the user behavior data is indicative of a relationship between the user measurement information and the at least one reference object (behavior data indicates relationship between remote user’s gaze direction and an object, such that the object is interacted with, para. 0035-37, figs. 4-7); and combining … the user behavior data and the reference data based on the relationship in order to generate data regarding user behavior regarding behavior with respect to the at least one reference object (user behavior data from remote device is combined at local HMD to recreate image, para. 0043-48).
It would have been obvious to one of ordinary skill in art, having the teachings of Osman and Salter before the earliest effective filing date, to modify the user behavior data as disclosed by Osman to include the user measurements as taught by Salter.
One of ordinary skill in the art would have been motivated to modify the behavior data of Osman to include the user measurements of Salter because it provides a way for spectators to determine where the original player is looking, and can facilitate collaboration (Salter, para. 0004-06).

Murgia teaches wherein the at least one reference object is associated with a plurality of temporal values (virtual world session is associated with a plurality of timestamps, page 254); user measurement information including a gesture of a user (“hand gestures” are measured and recorded, page 254), and wherein the relationship includes a temporal marking that correlates the gesture with a particular one of the plurality of temporal values (hand gestures are recorded with a particular timestamp in the log, page 254).
It would have been obvious to one of ordinary skill in art, having the teachings of Osman, Salter, and Murgia before the earliest effective filing date, to modify the user behavior data as disclosed by Osman to include the time as taught by Murgia.
One of ordinary skill in the art would have been motivated to modify the behavior data of Osman to include the time of Murgia because it allows users to replay VR sessions to both analyze the session or “allow users to immerse themselves in the session as if they were participating in it as invisible observers.” (Murgia, page 252-253).
In reference to claim 29, Murgia teaches the method of claim 28, wherein the reference data indicates a common reference coordinate system, and wherein the relationship indicates a spatial point of the common reference coordinate (environment and log entries have spatial coordinates, pages 254-255; fig. 2).
In reference to claim 31, Osman discloses the method of claim 28, wherein the reference data describes a scene model of a virtual scene including that at least one reference object
In reference to claim 32, Osman discloses the method of claim 31, wherein the reference data further indicates how the virtual scene changes (game build indicates how the virtual word changes, para. 0097-0103).
In reference to claim 33, Osman discloses the method of claim 32, wherein the reference data indicates a predefined temporal change and/or how the virtual scene changes in response to an input of the user (both temporal change and changes in response to a user are predefined, so the game build and the server can recreate the same scene shown to a player using inputs from the player, para. 0097-0103).
In reference to claim 34, Osman discloses the method of claim 28, wherein the user behavior data includes synchronization data indicative of a correlation between the user measurement information and a virtual scene at a time the user measurement information was captured (actions are synchronized to particular frame times, para. 0118-19).
In reference to claim 35, Murgia teaches the method of claim 28, wherein the user measurement information further includes a pose of the user, and wherein the relationship further includes a temporal marking that correlates the pose with a particular one of the plurality of temporal values (head position, which is a pose, is tracked in the log with timestamps, pages 252-253).
In reference to claim 36, Salter teaches the method of claim 28, wherein the user measurement information further indicates a gaze point and/or gaze direction of the user (gaze direction, para. 0041, 0043-44).
In reference to claim 37, Murgia teaches the method of claim 36, wherein the relationship further includes a temporal marking that correlates the gaze point and/or the gaze direction with a particular one of the plurality of temporal values 
In reference to claim 38, Osman discloses the method of claim 28, further comprising providing a visual representation of the generated data regarding user behavior with respect to the at least one reference object (video output is generated, para. 0076).

In reference to claim 39, Osman discloses a device (cloud server, figs. 3-4, para. 0061, 0069-77) comprising: a non-transitory memory to store reference data describing at least one reference object (game build is stored on cloud server, fig. 4, 0072; game build includes virtual world objects, para. 0069-71; game build can also be installed and running on a spectator’s local device, para. 0120); a network interface to receive user behavior data indicative of a user behavior characteristic of a user … (game state is received via network, para. 0072; game state indicates user behavior like interactions, views, etc., para. 0060, 0071); one or more processors to combine the user behavior data and the reference data to generate data regarding user behavior with respect to the at least one reference object (server users game build and game state to recreate the output, or behavior with respect to the game build, of the player, para. 0097-0103). 
However, Osman does not explicitly teach receive user behavior data indicative of a user behavior characteristic of a user that provides user measurement information, wherein the user behavior data is indicative of a relationship between the user behavior characteristic and the one reference object; and combine … the user behavior data and the reference data based on the relationship in order to generate data (Osman uses the view direction of the original player to, for example, playback to a spectator exactly what the original player saw, para. 0078-83, but does not explicitly this information is “received”). 
Salter teaches receive user behavior data indicative of user measurement information (user measurement, including gaze direction, can be received over network, para. 0041, 0043-44), wherein the user behavior data is indicative of a relationship between the user measurement information and the one reference object (behavior data indicates relationship between remote user’s gaze direction and an object, such that the object is interacted with, para. 0035-37, figs. 4-7); and combine … the user behavior data and the reference data based on the relationship in order to generate data (user behavior data from remote device is combined at local HMD to recreate image, para. 0043-48).
It would have been obvious to one of ordinary skill in art, having the teachings of Osman and Salter before the earliest effective filing date, to modify the user behavior data as disclosed by Osman to include the user measurements as taught by Salter.
One of ordinary skill in the art would have been motivated to modify the behavior data of Osman to include the user measurements of Salter because it provides a way for spectators to determine where the original player is looking, and can facilitate collaboration (Salter, para. 0004-06).
However, Osman and Salter do not teach wherein the at least one reference object is associated with a plurality of temporal values; user measurement information including a gesture of a user, and wherein the relationship includes a temporal marking that correlates the gesture with a particular one of the plurality of temporal values.
Murgia teaches wherein the at least one reference object is associated with a plurality of temporal values (virtual world session is associated with a plurality of timestamps, page 254); user measurement information including a gesture of a user (“hand gestures” are measured and recorded, page 254), and wherein the relationship includes a temporal marking that correlates the gesture with a particular one of the plurality of temporal values (hand gestures are recorded with a particular timestamp in the log, page 254).
It would have been obvious to one of ordinary skill in art, having the teachings of Osman, Salter, and Murgia before the earliest effective filing date, to modify the user behavior data as disclosed by Osman to include the time as taught by Murgia.

In reference to claim 40, Osman discloses the device of claim 39, wherein the at least one reference object is at least one of a reference coordinate system, a virtual object, or a video sequence (virtual object, para. 0070).
In reference to claim 41, Osman discloses the device of claim 39, wherein the at least one reference object includes at least one virtual scene image (virtual word/environment is a scene image, para. 0070).
In reference to claim 42, Osman discloses device of claim 39, wherein the reference data describes a scene model of a virtual scene including that at least one reference object (game build includes virtual word with virtual objects, para. 0070).
In reference to claim 43, Salter teaches the device of claim 39, wherein the user measurement information indicates a gaze point and/or gaze direction of the user (gaze direction, para. 0063-64).
In reference to claim 44, Osman discloses the device of claim 39, further comprising a display to provide a visual representation of the generated data regarding user behavior with respect to the at least one reference object (video output is generated, para. 0076).

In reference to claim 45, Osman discloses a non-transitory computer-readable medium (para. 0143) storing instructions which, when executed by a device including a network interface, causes the device to perform operations comprising: storing, in the non-transitory computer-readable medium, reference data describing at least one reference object (game build is stored on cloud server, fig. 4, 0072; game build includes virtual world objects, para. 0069-71; game build can also be installed and receiving, via the network interface, user behavior data indicative of a user behavior characteristic of a user (game state is received via network, para. 0072; game state indicates user behavior like interactions, views, etc., para. 0060, 0071); combining, using the one or more processors, the user behavior data and the reference data to generate data regarding user behavior with respect to the at least one reference object (server users game build and game state to recreate the output, or behavior with respect to the game build, of the player, para. 0097-0103). 
However, Osman does not explicitly teach receiving, via the network interface, data that provides user measurement information, wherein the user behavior data is indicative of a relationship between the user behavior characteristic and the one reference object; and combining … the user behavior data and the reference data based on the relationship in order to generate data (Osman uses the view direction of the original player to, for example, playback to a spectator exactly what the original player saw, para. 0078-83, but does not explicitly this information is “received”). 
Salter teaches receiving, via the network interface, user behavior data indicative of user measurement information (user measurement, including gaze direction, can be received over network, para. 0041, 0043-44), wherein the user behavior data is indicative of a relationship between the user measurement information and the one reference object (behavior data indicates relationship between remote user’s gaze direction and an object, such that the object is interacted with, para. 0035-37, figs. 4-7); and combining … the user behavior data and the reference data based on the relationship in order to generate data (user behavior data from remote device is combined at local HMD to recreate image, para. 0043-48).
It would have been obvious to one of ordinary skill in art, having the teachings of Osman and Salter before the earliest effective filing date, to modify the user behavior data as disclosed by Osman to include the user measurements as taught by Salter.

However, Osman and Salter do not teach wherein the at least one reference object is associated with a plurality of temporal values; user measurement information including a gesture of a user, and wherein the relationship includes a temporal marking that correlates the gesture with a particular one of the plurality of temporal values.
Murgia teaches wherein the at least one reference object is associated with a plurality of temporal values (virtual world session is associated with a plurality of timestamps, page 254); user measurement information including a gesture of a user (“hand gestures” are measured and recorded, page 254), and wherein the relationship includes a temporal marking that correlates the gesture with a particular one of the plurality of temporal values (hand gestures are recorded with a particular timestamp in the log, page 254).
It would have been obvious to one of ordinary skill in art, having the teachings of Osman, Salter, and Murgia before the earliest effective filing date, to modify the user behavior data as disclosed by Osman to include the time as taught by Murgia.
One of ordinary skill in the art would have been motivated to modify the behavior data of Osman to include the time of Murgia because it allows users to replay VR sessions to both analyze the session or “allow users to immerse themselves in the session as if they were participating in it as invisible observers.” (Murgia, page 252-253).
In reference to claim 46, Osman discloses the non-transitory computer-readable medium of claim 45, wherein the at least one reference object is at least one of a reference coordinate system, a virtual object, or a video sequence
In reference to claim 47, Salter teaches the non-transitory computer-readable medium of claim 45, wherein the user measurement information indicates a gaze point and/or gaze direction of the user (gaze direction, para. 0041, 0043-44).
In reference to claim 48, Osman discloses the non-transitory computer-readable medium of claim 45, wherein the instructions, when executed, further cause the device to provide a visual representation of the generated data regarding user behavior with respect to the at least one reference object (video output is generated, para. 0076).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (Pub. No. 2016/0361658) in view of Salter et al. (Pub. No. 2016/0027218) and Murgia et al., A Tool for Replay and Analysis of Gaze-Enhanced Multiparty Sessions Captured in Immersive Collaborative Environments as applied to claim 28 above, and in further view of Matias et al. (Pat. No. 9,602,795). 

In reference to claim 49, Osman, Salter, and Murgia do not teach the method of claim 28, wherein the at least one reference object is a video sequence including a plurality of image frames respectively associated with the plurality of temporal values, and wherein the temporal marking correlates the user behavior characteristic with a particular one of the plurality of image frames.
Matias teaches the method of claim 28, wherein the at least one reference object is a video sequence including a plurality of image frames respectively associated with the plurality of temporal values, and wherein the temporal marking correlates the user measurement information with a particular one of the plurality of image frames (user behavior with respect to a spherical video can be recorded with respect to a particular point in time of video, col. 15, line 1 to col. 16, line 36, the time can be a particular frame video frame, col. 19, lines 11-27). 

One of ordinary skill in the art would have been motivated to modify the reference object of Osman to include the video of Matias because it would allow users to spectate different types of media, like 360-degree videos (Matias, col. 1, line 10 to col. 2, line 51).

Response to Arguments
Applicant’s arguments with respect to claim(s) 28, 39, and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Murgia above, which teaches the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Temporal Links: Recording and Replaying Virtual Environments and Applications of Temporal Links, both of which discloses methods of recording and replaying actions in a virtual environment including time; Again, Together: Socially Reliving Virtual Reality Experiences When Separated, which is not prior art to this application, and also discloses recording and playback of VR sessions. The cited patent documents also teach background on recording and replaying VR and other interaction sessions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174